DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
 	Examiner’s note - Regarding the recitation that an element is ‘configured to’ perform a function, it is the position of the office that such limitations are not positive structural limitations, and thus, only require the ability to so perform.  In this case the prior art applied herein is construed as at least possessing such ability.  Furthermore, the Examiner interprets the claim terms “part” and “region” using the broadest reasonable interpretation.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,228,118. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements in the current application are found in claims 1-19 of the ‘118 patent.

U.S. Application 17/465,161			U.S. Patent No. 11,228,118
1. An antenna module, comprising: an integrated circuit (IC) package comprising an IC; a first antenna part comprising a first patch antenna pattern; a second antenna part comprising a second patch antenna pattern; and a connection member comprising a laminated structure having a first surface, on which the first and second antenna parts are disposed, and a second surface, on which the IC package is disposed, opposing the first surface, wherein the connection member has a first region overlapping the IC package, and a second region not overlapping the IC package and being more flexible than the first region, wherein the first antenna part is disposed on the first region, wherein the second antenna part is disposed on the second region, and wherein at least one of the first antenna part and the second antenna part further comprises a connection structure disposed on the first surface and electrically connecting the first antenna part or the second antenna part and the connection member to each other.
1. An antenna module, comprising: an integrated circuit (IC) package comprising an IC; a first antenna part comprising a first patch antenna pattern, a first feed via electrically connected to the first patch antenna pattern, and a first dielectric layer surrounding the first feed via; a second antenna part comprising a second patch antenna pattern, a second feed via electrically connected to the second patch antenna pattern, and a second dielectric layer surrounding the second feed via; and a connection member comprising a laminated structure having a first surface, on which the first and second antenna parts are disposed, and a second surface, on which the IC package is disposed, opposing the first surface, the connection member further comprising an electrical connection path between the IC and the first and second feed vias, wherein the connection member has a first region overlapping the IC package, and a second region not overlapping the IC package and being more flexible than the first dielectric layer, wherein the first antenna part is disposed on the first region, wherein the second antenna part is disposed on the second region, and wherein either one or both of the first antenna part and the second antenna part further comprises a connection structure disposed on the first surface and electrically connecting the first feed via or the second feed via and the connection member to each other, and having a melting point lower than a melting point of the first feed via or the second feed via.
2. The antenna module of claim 1, wherein the first antenna part is configured to have a first resonant frequency, and wherein the second antenna part is configured to have a second resonant frequency different from the first resonant frequency.
2. The antenna module of claim 1, wherein the first antenna part is configured to have a first resonant frequency, and wherein the second antenna part is configured to have a second resonant frequency different from the first resonant frequency.
3. The antenna module of claim 2, wherein the connection member further comprises a third region extending from the first region in a direction different from a direction in which the second region extends, and wherein the third region comprises a disposition space of a base signal line, through which a signal having a frequency lower than the first and second resonant frequencies passes, electrically connected to the IC.
3. The antenna module of claim 2, wherein the connection member further comprises a third region extending from the first region in a direction different from a direction in which the second region extends, and wherein the third region comprises a disposition space of a base signal line, through which a signal having a frequency lower than the first and second resonant frequencies passes, electrically connected to the IC.
4. The antenna module of claim 1, wherein the IC package further comprises: a core member spaced apart from the IC, and comprising a core via and a core insulating layer; a first electrical connection structure electrically connecting an end of the core via and the connection member to each other; and a second electrical connection structure electrically connected to another end of the core via.
4. The antenna module of claim 1, wherein the IC package further comprises: a core member spaced apart from the IC, and comprising a core via and a core insulating layer; a first electrical connection structure electrically connecting an end of the core via and the connection member to each other; and a second electrical connection structure electrically connected to another end of the core via.
5. The antenna module of claim 4, wherein the IC package further comprises: a heat slug disposed on an inactive surface of the IC; and a third electrical connection structure electrically connected to the heat slug and disposed at a same height as a height of the second electrical connection structure, and wherein the IC is electrically connected to the connection member through a surface opposing the inactive surface.
5. The antenna module of claim 4, wherein the IC package further comprises: a heat slug disposed on an inactive surface of the IC; and a third electrical connection structure electrically connected to the heat slug and disposed at a same height as a height of the second electrical connection structure, and wherein the IC is electrically connected to the connection member through a surface opposing the inactive surface.
6. The antenna module of claim 4, wherein the IC package further comprises: a plating member disposed in the core member; a passive component electrically connected to the connection member; and an encapsulant encapsulating the IC and the passive component.
6. The antenna module of claim 4, wherein the IC package further comprises: a plating member disposed in the core member; a passive component electrically connected to the connection member; and an encapsulant encapsulating the IC and the passive component.
7. The antenna module of claim 1, wherein the first region has a thickness greater than a thickness of the second region.
7. The antenna module of claim 1, wherein the first region has a thickness greater than a thickness of the second region.
8. The antenna module of claim 1, wherein the second region comprises a rigid region overlapping the second antenna part, and a flexible region not overlapping the second antenna part and being more flexible than the rigid region.

8. The antenna module of claim 1, wherein the second region comprises a rigid region overlapping the second antenna part, and a flexible region not overlapping the second antenna part and being more flexible than the rigid region.
9. The antenna module of claim 8, further comprising an end-fire antenna disposed on either one or both of the rigid region and the first region.
9. The antenna module of claim 8, further comprising an end-fire antenna disposed on either one or both of the rigid region and the first region.
10. The antenna module of claim 1, wherein either one or both of the first antenna part and the second antenna part further comprises a coupling patch pattern disposed over the first or second patch antenna pattern and spaced apart from the first patch antenna pattern or the second patch antenna pattern.
10. The antenna module of claim 1, wherein either one or both of the first antenna part and the second antenna part further comprises a coupling patch pattern disposed over the first or second patch antenna pattern and spaced apart from the first patch antenna pattern or the second patch antenna pattern.
11. The antenna module of claim 10, wherein either one or both of the first antenna part and the second antenna part further comprises a polymer layer disposed between the first patch antenna pattern or the second patch antenna pattern and the coupling patch pattern.
11. The antenna module of claim 10, wherein either one or both of the first antenna part and the second antenna part further comprises a polymer layer disposed between the first patch antenna pattern or the second patch antenna pattern and the coupling patch pattern, and wherein the first dielectric layer or the second dielectric layer is formed of a ceramic material.
12. The antenna module of claim 1, wherein the first antenna part has a structure in which first patch antenna patterns including the first patch antenna pattern are arranged side-by-side in a first direction, and wherein the second antenna part has a structure in which second patch antenna patterns including the second patch antenna pattern are arranged side-by-side in the first direction.
12. The antenna module of claim 1, wherein the first antenna part has a structure in which first patch antenna patterns including the first patch antenna pattern are arranged side-by-side in a first direction, and wherein the second antenna part has a structure in which second patch antenna patterns including the second patch antenna pattern are arranged side-by-side in the first direction.
13. The antenna module of claim 12, wherein the first patch antenna patterns and the second patch antenna patterns are arranged together side-by-side.
13. The antenna module of claim 12, wherein the first patch antenna patterns and the second patch antenna patterns are arranged together side-by-side.
14. The antenna module of claim 1, wherein the first antenna part has a structure in which first patch antenna patterns including the first patch antenna pattern are arranged side-by-side in a first direction, and wherein the second antenna part has a structure in which second patch antenna patterns including the second patch antenna pattern are arranged side-by-side in a second direction different from the first direction.
14. The antenna module of claim 1, wherein the first antenna part has a structure in which first patch antenna patterns including the first patch antenna pattern are arranged side-by-side in a first direction, and wherein the second antenna part has a structure in which second patch antenna patterns including the second patch antenna pattern are arranged side-by-side in a second direction different from the first direction.
15. The antenna module of claim 14, wherein the first patch antenna patterns are configured to have a first resonant frequency, and wherein the second patch antenna patterns are configured to have a second resonant frequency different from the first resonant frequency.
15. The antenna module of claim 14, wherein the first patch antenna patterns are configured to have a first resonant frequency, and wherein the second patch antenna patterns are configured to have a second resonant frequency different from the first resonant frequency.
16. The antenna module of claim 1, wherein the first antenna part further comprises a first feed via electrically connected to the first patch antenna pattern, and a first dielectric layer surrounding the first feed via, wherein the second antenna part further comprises a second feed via electrically connected to the second patch antenna pattern, and a second dielectric layer surrounding the second feed via, and wherein the connection structure has a melting point lower than a melting point of the first feed via or the second feed via.
See claim 1
17. An electronic device, comprising: a case; a set substrate disposed in the case; and an antenna module disposed in the case and electrically connected to the set substrate, the antenna module comprising an integrated circuit (IC) package comprising an IC; a first antenna part comprising a first patch antenna pattern; a second antenna part comprising a second patch antenna pattern; and a connection member comprising a laminated structure having a first surface, on which the first and second antenna parts are disposed, and a second surface, on which the IC package is disposed, opposing the first surface, wherein the connection member has a first region overlapping the IC package, and a second region not overlapping the IC package and being more flexible than the first region, wherein the first antenna part is disposed on the first region, wherein the second antenna part is disposed on the second region, and wherein at least one of the first antenna part and the second antenna part further comprises a connection structure disposed on the first surface and electrically connecting the first antenna part or the second antenna part and the connection member to each other.
16. An electronic device, comprising: a case; a set substrate disposed in the case; and an antenna module disposed in the case and electrically connected to the set substrate, the antenna module comprising an integrated circuit (IC) package comprising an IC; a first antenna part comprising a first patch antenna pattern, a first feed via electrically connected to the first patch antenna pattern, and a first dielectric layer surrounding the first feed via; a second antenna part comprising a second patch antenna pattern, a second feed via electrically connected to the second patch antenna pattern, and a second dielectric layer surrounding the second feed via; and a connection member comprising a laminated structure having a first surface, on which the first and second antenna parts are disposed, and a second surface, on which the IC package is disposed, opposing the first surface, the connection member further comprising an electrical connection path between the IC and the first and second feed vias, wherein the connection member has a first region overlapping the IC package, and a second region not overlapping the IC package and being more flexible than the first dielectric layer, wherein the first antenna part is disposed on the first region, wherein the second antenna part is disposed on the second region, and wherein either one or both of the first antenna part and the second antenna part further comprises a connection structure disposed on the first surface and electrically connecting the first feed via or the second feed via and the connection member to each other, and having a melting point lower than a melting point of the first feed via or the second feed via.
18. The electronic device of claim 17, wherein the connection member further comprises a third region electrically connecting the second region and the set substrate to each other and being more flexible than the first region.
17. The electronic device of claim 16, wherein the connection member further comprises a third region electrically connecting the second region and the set substrate to each other and being more flexible than the first dielectric layer.
19. The electronic device of claim 17, wherein the case comprises a first case surface and a second case surface having an area smaller than an area of the first case surface, wherein the first antenna part has a structure in which first patch antenna patterns including the first patch antenna pattern are arranged side-by-side in a first direction, and wherein the second antenna part has a structure in which second patch antenna patterns including the second patch antenna pattern are arranged side-by-side in a second direction different from the first direction, and the second antenna part is disposed closer to the second case surface than the first antenna part.
18. The electronic device of claim 16, wherein the case comprises a first case surface and a second case surface having an area smaller than an area of the first case surface, wherein the first antenna part has a structure in which first patch antenna patterns including the first patch antenna pattern are arranged side-by-side in a first direction, and wherein the second antenna part has a structure in which second patch antenna patterns including the second patch antenna pattern are arranged side-by-side in a second direction different from the first direction, and the second antenna part is disposed closer to the second case surface than the first antenna part.
20. The electronic device of claim 17, wherein the first antenna part is configured to have a first resonant frequency, and wherein the second antenna part is configured to have a second resonant frequency different from the first resonant frequency.
19. The electronic device of claim 16, wherein the first antenna part is configured to have a first resonant frequency, and wherein the second antenna part is configured to have a second resonant frequency different from the first resonant frequency.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-8, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Murata et al., (US 2020/0373646) - of record -, hereinafter Murata.


Regarding claim 1 Murata discloses an antenna module, comprising: an integrated circuit (IC) package (Fig. 14A, at 100B) comprising an IC (Fig. 14A, at 110 “RFIC”); a first antenna part (Fig. 14A, at 151) comprising a first patch antenna pattern (Fig. 14A, at 121); a second antenna part (Fig. 14A, at 153) comprising a second patch antenna pattern (Fig. 14A, at 121A); and a connection member (Fig. 14A, at 152) comprising a laminated structure (e.g., paragraph 0092 “laminating”) having a first surface, on which the first and second antenna parts are disposed (Fig. 14A and 14B, at 121 and 121A on the upper surface 130 and 130A), and a second surface, on which the IC package is disposed, opposing the first surface, wherein the connection member has a first region (Fig. 14A, at 153) overlapping the IC package, and a second region (Fig. 14A, at 151 & 152 – the Examiner defines portions of 151 & 152 as the ‘second region’) not overlapping the IC package and being more flexible than the first region, wherein the first antenna part is disposed on the first region (Fig.14A, at 121A and 153), wherein the second antenna part is disposed on the second region (Fig. 14A, at 151 & 152 and 121), and wherein at least one of the first antenna part and the second antenna part further comprises a connection structure (e.g., FIG. 14B, at 135B) disposed on the first surface and electrically connecting the first antenna part or the second antenna part and the connection member to each other (Fig. 14A, 135B the line from 121 to 110).


    PNG
    media_image1.png
    436
    549
    media_image1.png
    Greyscale


Regarding claim 2 Murata further discloses the antenna module of claim 1, wherein the first antenna part is configured to have a first resonant frequency, and wherein the second antenna part is configured to have a second resonant frequency different from the first resonant frequency (Fig. 14A, at 121 and 121A – the two antennas are interpreted as being capable of such a configuration).

Regarding claim 3 Murata further discloses the antenna module of claim 2, wherein the connection member further comprises a third region (Fig. 14B, at 151) extending from the first region in a direction different from a direction in which the second region extends, and wherein the third region comprises a disposition space of a base signal line, through which a signal having a frequency lower than the first and second resonant frequencies passes, electrically connected to the IC (Fig. 14A, at the line from 121 to 110). (Examiner note:  the Examiner interprets the ‘third region’ as a portion of Fig. 14A, at 151)

Regarding claim 7 Murata further discloses the antenna module of claim 1, wherein the first region has a thickness greater than a thickness of the second region (Fig. 14A, at 153 has a thickness greater than a thickness of 152).

Regarding claim 8 Murata further discloses the antenna module of claim 1, wherein the second region comprises a rigid region (Fig. 14A, at 151 and 153) overlapping the second connection part, and a flexible region (Fig. 14A, at 152) not overlapping the second antenna part and being more flexible than the rigid region. 

Regarding claim 17 Murata discloses an electronic device, comprising: a case; a set substrate disposed in the case; and an antenna module disposed in the case and electrically connected to the set substrate, the antenna module comprising an integrated circuit (IC) package (Fig. 14A, at 100B) comprising an IC (Fig. 14A, at 110 “RFIC”); a first antenna part  (Fig. 14A, at 151) comprising a first patch antenna pattern (Fig. 14A, at 121); a second antenna part (Fig. 14A, at 153) comprising a second patch antenna pattern (Fig. 14A, at 121A); and a connection member (Fig. 14A, at 152) comprising a laminated structure (e.g., paragraph 0092 “laminating”) having a first surface, on which the first and second antenna parts are disposed (Fig. 14A and 14B, at 121 and 121A on the upper surface 130 and 130A), and a second surface, on which the IC package is disposed, opposing the first surface, wherein the connection member has a first region (Fig. 14A, at 153) overlapping the IC package, and a second region (Fig. 14A, at 151 & 152 – the Examiner defines portions of 151 & 152 as the ‘second region’) not overlapping the IC package and being more flexible than the first region, wherein the first antenna part is disposed on the first region (Fig.14A, at 121A and 153), wherein the second antenna part is disposed on the second region (Fig. 14A, at 151 & 152 and 121), and wherein at least one of the first antenna part and the second antenna part further comprises a connection structure (e.g., FIG. 14B, at 135B) disposed on the first surface and electrically connecting the first antenna part or the second antenna part and the connection member to each other (e.g., Fig. 14A, 135B the line from 121 to 110).

Regarding claim 18 Murata further discloses the electronic device of claim 17, wherein the connection member further comprises a third region electrically connecting the second region and the set substrate to each other and being more flexible than the first region (e.g., Fig. 14A, at 151, 152, and 153).

Regarding claim 20 Murata further discloses the electronic device of claim 17, wherein the first antenna part is configured to have a first resonant frequency, and wherein the second antenna part is configured to have a second resonant frequency different from the first resonant frequency (Fig. 14A, at 121 and 121A – the two antennas are interpreted as being capable of such a configuration).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Murata as applied to claim 8 above, and further in view of Mow (US 2018/0026341) - of record -, hereinafter Mow. 

Regarding claim 9 Murata does not disclose the antenna module of claim 8, further comprising an end-fire antenna disposed on either one or both of the rigid region and the first region.
Mow discloses an end-fire antenna disposed on either one or both of the rigid region and the first region (e.g., Fig. 7, at 40).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna module disclosed by Murata in accordance with the teaching of Mow regarding end-fire antennas in order to allow the module to be used for different bands and combinations of bands (Mow, paragraph 0037).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Murata in view of Han (US 2016/0187938) - of record -, hereinafter Han.     

Regarding claim 16 Murata further discloses the antenna module of claim 1, wherein the first antenna part further comprises a first feed (Fig. 14A, at line from 121 to 110) via electrically connected to the first patch antenna pattern, and a first dielectric layer (Fig. 14A, at 135B) surrounding the first feed via, wherein the second antenna part further comprises a second feed (Fig. 14A, at line from 121A to 110)  via electrically connected to the second patch antenna pattern, and a second dielectric layer (Fig. 14A, at 130A) surrounding the second feed via.
Murata does not explicitly disclose wherein the connection structure has a melting point lower than a melting point of the first feed via or the second feed via.
Han teaches wherein the connection structure has a melting point lower than a melting point of the first feed via or the second feed via (paragraph 0073).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna module disclosed by Murata in accordance with the teaching of Han regarding melting points of structures in order to realize an electronic device with a reduced thickness and weight or an improvement in portability thereof (Han, paragraph 0003).

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding dependent claim 4, patentability exists, at least in part, with the claimed features of wherein the IC package further comprises: a core member spaced apart from the IC, and comprising a core via and a core insulating layer; a first electrical connection structure electrically connecting an end of the core via and the connection member to each other; and a second electrical connection structure electrically connected to another end of the core via.  
 	Murata and Han are all cited as teaching some elements of the claimed invention including an antenna module, an IC, a first patch, a second patch, a first feed, a second feed, and a first dielectric layer.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

 	Regarding dependent claim 10, patentability exists, at least in part, with the claimed features of wherein either one or both of the first antenna part and the second antenna part further comprises a coupling patch pattern disposed over the first or second patch antenna pattern and spaced apart from the first patch antenna pattern or the second patch antenna pattern. 
Murata and Han are all cited as teaching some elements of the claimed invention including an antenna module, an IC, a first patch, a second patch, a first feed, a second feed, and a first dielectric layer.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

 	Regarding dependent claim 12, patentability exists, at least in part, with the claimed features of wherein the first antenna part has a structure in which first patch antenna patterns including the first patch antenna pattern are arranged side-by-side in a first direction, and wherein the second antenna part has a structure in which second patch antenna patterns including the second patch antenna pattern are arranged side-by-side in the first direction. 
Murata and Han are all cited as teaching some elements of the claimed invention including an antenna module, an IC, a first patch, a second patch, a first feed, a second feed, and a first dielectric layer.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

 	Regarding dependent claim 14, patentability exists, at least in part, with the claimed features of wherein the first antenna part has a structure in which first patch antenna patterns including the first patch antenna pattern are arranged side-by-side in a first direction, and wherein the second antenna part has a structure in which second patch antenna patterns including the second patch antenna pattern are arranged side-by-side in a second direction different from the first direction.
 	Murata and Han are all cited as teaching some elements of the claimed invention including an antenna module, an IC, a first patch, a second patch, a first feed, a second feed, and a first dielectric layer.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

	Regarding dependent claim 19, patentability exists, at least in part, with the claimed features of a first case surface and a second case surface having an area smaller than an area of the first case surface, wherein the first antenna part has a structure in which first patch antenna patterns including the first patch antenna pattern are arranged side-by-side in a first direction, and wherein the second antenna part has a structure in which second patch antenna patterns including the second patch antenna pattern are arranged side-by-side in a second direction different from the first direction, and the second antenna part is disposed closer to the second case surface than the first antenna part.
 	Murata and Han are all cited as teaching some elements of the claimed invention including an antenna module, an IC, a first patch, a second patch, a first feed, a second feed, and a first dielectric layer.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion

 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845